ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_06_EN.txt. 155

SEPARATE OPINION OF JUDGE AGO

[Translation]

I. I subscribe to the Court’s conclusions so far as the reply to be given to
the request for advisory opinion is concerned. Those conclusions define the
mutual obligations incumbent on the organization and host State in the
present case, in terms which largely correspond to what I myself have
found, though on the basis of grounds and reasoning which in part are
different.

In its Advisory Opinion the Court has made a series of pertinent
observations concerning the “establishment” of an international organi-
zation in the territory of a host State. I would however have liked it on
this occasion to have given a precise and complete definition of the
very concept of such establishment, for I am convinced that this would
have been the best approach to the problem which the Court had to
face.

An international organization is like a State, a subject of international
law, but it is one which enjoys limited international legal capacity, and in
particular, unlike a State, it is a subject of law which lacks all territorial
basis. Its “establishment” in the territory of a given State is therefore a
conditio sine qua non of its actually functioning as an organization, carrying
on its activities and fulfilling its object and purpose. Furthermore, for this
condition in turn to be met, it is indispensable that the appropriate mutual
consent should crystallize between the organization in question and a State
which is ready to offer it the possibility of establishing its headquarters —
or a subsidiary seat — in its territory. Here, though it is certainly necessary
that the international organization, following deliberations by the organs
competent in the matter under its own constitution, should manifest a
desire to establish its seat within the territory of a certain State, this is
clearly not sufficient by itself. That intention has to be matched by an
intention manifested on their side by the organs competent under that
State’s constitution to accommodate the organization permanently within
its territory, and to create there the conditions essential to its functioning.
“Establishment” is therefore necessarily the subject of a bilateral agree-
ment between the “organization” as subject of law on the one side and the
“host State” as subject of law on the other, for, while it is true that an
international organization cannot be compelled to establish itself, contrary
to its own wishes, in the territory of one State rather than another, neither
can a State be compelled, if it is not so disposed, to welcome an interna-
tional organization within its territory and permit it there to carry on, in the

86
INTERPRETATION OF AGREEMENT (SEP. OP. AGO) 156

conditions indispensable therefor, the activities laid down in that organi-
zation’s constitution. In making this observation, I am simply enlarging in
different language on the very appropriate remarks to be found in para-
graph 37 of the Advisory Opion.

However, this is by no means the last word on the subject of the nature
and specific content of the concept of establishment. That concept is a
“legal” concept, and the term “establishment” is a term of law. It would be
erroneous to understand establishment, a legal fact, as being the equivalent
of physical installation, because this may lead to the mistaken belief that
establishment has come about simply because a de facto installation has
taken place. As to the content of this concept, there is no doubt that it
involves quite a number of elements. Among these are some with entirely
or partly physical connotations, even though sometimes enshrined in legal
provisions : e.g., the designation of the town fixed upon as seat and, within
it, of the locality where the organization is to have its office and of the
buildings, whether existing or to be erected, in which it is to be installed ;
likewise the timing and planning arrangements for this installation, and its
eventual execution. But there are also elements of a legal nature, which are
surely no less indispensable. These include, in particular, the determina-
tion of the legal status which the organization is to enjoy in the territory of
the host State. The determination of this legal status is, in my view, the
essential element of establishment qua legal fact : for upon it depends the
possibility of the organization’s taking up its functions and carrying on its
activities in full independence, without any interference by the host State,
while at the same time respecting the latter’s territorial sovereignty.

I consider it necessary to stress this aspect, because in my view it would
be absurd to imagine that the establishment of an organization in the
territory of a State could come about without the conditions enabling it to
exist and operate there as an international organization having first been
defined. It is such a definition which makes possible that co-existence of
two subjects of international law in one and the same territory which
establishment essentially connotes. To take as an example the concrete
case with which the present Advisory Opinion is concerned, I would point
out that, had the Egyptian State insisted on certain conditions which at one
stage in the negotiations it wished to see included in the agreement
designed to fix the Organization’s legal status in Egypt, and had the
Organization, for its part, persistently regarded them as unacceptable,
such an insuperable disagreement would obviously, it seems to me, have
resulted in there not being any “establishment” whatever. The existing
installation of the WHO Regional Office in the premises of the Alexandria
Sanitary Bureau would then have been no more than a fact provisionally
accomplished on the basis of an expected agreement which had ultimately
failed to materialize : a fact destined to vanish no less rapidly than it had
arisen.

This example aside, I would add that, for the purpose of defining the
concept of establishment, it makes, to my mind, no real difference whether

87
INTERPRETATION OF AGREEMENT (SEP. OP. AGO) 157

its various component elements all materialize at the same time and, as
sometimes happens, are lumped together in a single written instrument, or
appear separately in a gradual process, with the written instrument being
reserved for the final and conclusive element thereof, namely the deter-
mination of the legal status to be conferred upon the organization in the
territory of the host State. This happens no less frequently and is, in fact,
the present case.

It is, one may add, still more evident in the second of the two hypotheses
that “establishment” is by nature a complex legal fact, and those Members
of the Court who share the viewpoint described in paragraph 39 of the
Advisory Opinion have made a point of stressing that in the present case
the agreement governing the establishment in question, while, in the
Court’s words, a “single transaction”, is none the less composed of various
particular understandings which all converge to one goal and which, if they
did not co-exist, could scarcely have effect. I believe in fact that even where
the legal act covering all the various aspects of the establishment consists in
a single instrument, the establishment as such remains a complex legal fact,
this being, intrinsically its nature. At all events, and quite aside from the
search for the most appropriate theoretical definition, what really matters
is that the establishment of an international organization in the territory of
a host State postulates the eventual co-existence of a number of elements
which, though distinct, all contribute to the crystallization of a single legal
fact, which has no real existence unless and until it is completed and
perfected by one indispensable element, namely the determination of the
organization’s legal status.

In sum, the establishment of an international organization in the terri-
tory of a host State is, to my way of thinking, a legal fact, emerging from
bilateral action, possessing the characteristics and content indicated
above, one which — as the Advisory Opinion points out in paragraph 43 —
connotes the inception of a lasting bilateral relationship between two
separate subjects of international law which are destined to co-exist in the
territory of the same State.

II. It follows that the existence of this bilateral relationship, and the
nature of the legal fact which underlies it, have to be kept in view whenever
either party shows signs of intending to bring this legal relationship to an
end. From that point of view it makes no appreciable difference whether
such an intention is evinced by the organization wishing at a given moment
to transfer its seat elsewhere, or by the State wishing to put an end toa
presence in its territory which it is not disposed to countenance in future.
Whatever the situation, I find it obvious that the party contemplating the
cessation of the legal relationship in question is under an obligation to
inform the other of its intention and of the reasons why it has come to
harbour it, and that both jointly must then review in good faith the causes
having prompted one of them to seek the termination of that relationship,
consider the possibilities of overcoming any difficulty that may have arisen

88
INTERPRETATION OF AGREEMENT (SEP. OP. AGO) 158

and, failing these, seek ways and means of bringing the hitherto existing
establishment to an end in the most appropriate manner and with the least
detriment to the interests of either. For it must always be borne in mind
that, objectively speaking, given the very nature of an international
organization and the requirements for its functioning, any change of seat
on its part — whether involving its headquarters or a major office — has to
be regarded as an exceptional event which can hardly be accomplished
without more or less profound and protracted disturbances in the lives
of both the organization and the State which has been affording it hospi-
tality.

Paragraph 43 of the Advisory Opinion very properly emphasizes that the
legal relations between an international organization and the host State
constitute a special régime. The paragraphs which follow it treat at length
of the obligations to consult, negotiate and co-operate which this special
régime implies, defining them in correct though cautious terms. At the
same time they draw attention to the solid foundation for these obligations
which already exists in the principles of general international law concern-
ing the subject of international organizations, as well as what may be called
the common principles emerging from the whole body of conventional
instruments concluded between States and international organizations. I
have myself nothing to add on this subject. On the other hand I would like
to make a few further observations with regard to the treaty-law specifi-
cally binding upon the WHO and Egypt, for I am one of those who
consider that the provisions of the Agreement of 25 March 1951 also apply
to the eventuality of a transfer from Egypt of the seat of the WHO Regional
Office for the Eastern Mediterranean.

I do not propose to dwell at any length on the question whether the
Agreement of 25 March 1951 is a “host agreement” (accord de siège). I find
it hardly feasible to contradict the opinion concordantly expressed by the
two contracting parties on this point. On page 357 of Volume I (1948-1972)
of the Handbook of Resolutions and Decisions of the World Health Assembly
and the Executive Board the successive stages in the conclusion of this
Agreement are set out under the heading “Host Agreement with the
Government of Egypt” (“Accord de siège avec le Gouvernement de
l'Egypte” in the French Recueil), and the same title is used on pages
356-358 for the Agreements of the same nature — based moreover on the
same model — concluded with the Governments of Switzerland, India, the
Phillipines, France and Denmark. The expression “host agreement” was
also used in the correspondence of 1950 between the Government of Egypt
and the WHO Regional Office concerning the negotiation of that Agree-
ment ; it was as a “host agreement” that the instrument was defined in the
Royal Decree submitted to the Egyptian Parliament and received parlia-
mentary approval. In addition to these formal pointers, others may be
derived from an examination of the substantive content of the agreement.

89
INTERPRETATION OF AGREEMENT (SEP. OP. AGO) 159

For this purpose it is enough to take account of such essential articles as
Article ITI, which guarantees the Organization and its principal or sub-
sidiary organs “independence and freedom of action” as well as “absolute
freedom of meeting, including freedom of discussion and decision”, or
again Article X, directed to guaranteeing Egypt against any prejudice to its
security resulting from the activity of the WHO. These are undeniably
provisions characteristic of an agreement whose primary purpose is to
render possible and effective the “establishment” of that major organ of
the WHO known as the Eastern Mediterranean Regional Office and not
merely, as some would have it through rather facile deduction from its
title’s short list of purposes, to heap the enjoyment of certain privileges and
immunities upon an “establishment” already realized and perfected from
every point of view. I therefore find it evident that the 1951 Agreement
must be seen as acomponent element of that “establishment” of the WHO
Eastern Mediterranean Regional Office in Egypt whose nature as a legal
fact I have been striving to make plain. It must in fact be seen as the final
and conclusive element in the whole process covered by the expression
“establishment”, the element which contributes to it the indispensable
definition of the legal status of the organization in the territory of the State
in which it establishes its seat. I do not think that I need expatiate further on
this point.

The point on which, on the other hand, | consider it desirable to make
some further observations relates to the divergence of views — so amply
and efficiently summarized in paragraphs 40 and 41 of the Advisory
Opinion — which has come to light among those who, while agreed in
recognizing that the 1951 Agreement formed part of the single though
composite transaction whereby the establishment of the WHO Regional
Office in Egypt was accomplished, nevertheless remain divided with res-
pect to one specific question. Their views in fact part company on the
question whether the provisions of Section 37 of Article XII of the Agree-
ment can be considered applicable in the event of a transfer of the seat of
the Office from Egypt.

I recognize that the wording of Section 37 is not a model of clarity. At
first sight it can certainly lead the reader to hesitate as to the answer to the
above question. On reflection, however, considerations of two kinds lead
me to think that the answer must be a positive one.

(a) In the first place, I must say that a careful consideration of the text,
such as it is, of Section 37 suffices in itself to persuade me that it is highly
improbable, not to say impossible, that the parties can have intended to
provide so grave a sanction as the unilateral denunciation of the entire
Agreement merely to meet a possible failure to agree upon a partial
revision concerning this or that provision. Denunciation by Egypt of the
1951 host agreement would thus leave the Eastern Mediterranean
Regional Office, after expiry of the period laid down in the final provision
of Section 37, totally deprived of its special legal status and, consequently,

90
INTERPRETATION OF AGREEMENT (SEP. OP. AGO) 160

of the conditions indispensable for its functioning !. The maintenance of
its establishment in Egypt would manifestly become impossible. The ines-
capable conclusion, therefore, is that in granting each other a power of
unilateral denunciation the contracting parties had in view difficulties of a
major kind liable, on account of their serious nature, to affect the desire of
the Organization or of the host State to maintain the Regional Office’s
presence in Egypt.

I would add that the transfer to another country of the seat of the
Regional Office would not be a step which must necessarily lead to the
extinction of the 1951 Agreement. The parties might possibly decide that it
should remain in force in respect of those provisions not bound up with the
existence in Egypt of the Regional Office, as well as such provisions as
might be added pursuant, precisely, to an agreed revision. For example, the
replacement of the Regional Office by a mere field office, or by an Egyp-
tian office linked to the Organization by some form of collaboration, might
serve as an occasion for so acting. In any case, it would be going much too
far, in my view, to regard the applicability of Section 37 to the eventuality
of one of the parties wishing to transfer the seat of the Regional Office from
Egypt as ruled out because such a transfer would exceed the theoretical
bounds of any “revision” of the Agreement.

The same kind of consideration impels me to make just one further
remark. I would find it hardly explicable if, in the process of contracting an
agreement, the parties, on specifically broaching in one of its clauses the
question of its possible denunciation, should have chosen to settle it but
partially and deliberately left a vague possibility of denunciation under
general international law to subsist alongside the one textually provided
for in the agreement.

(b) Secondly, I would point out that the question which has been raised
in this connection could not in any event be resolved without a close
examination of the origins of the clause embodied in Article XII, Sec-
tion 37, of the Agreement of 25 March 1951.

What those origins were has been abundantly stated and proved in the
course of the proceedings. The World Health Organization merely bor-
rowed, quite consciously, from Article 30 of the Agreement between the
Swiss Federal Council and the International Labour Organisation,
adopted and signed on 11 March 1946 “to regulate the legal status of the
Organisation in Switzerland”, the wording which it first employed in the
clause it inserted in Article 29 of the Agreement concluded with the Swiss
Federal Céuncil “to regulate the legal status of the WHO” in July-August
1948. The WHO subsequently reproduced it, practically unchanged, in

' It should not be forgotten that at the time Egypt had not even become a party to the
Convention on the Privileges and Immunities of the Specialized Agencies, which it was
to ratify only later ; furthermore, this general convention does not contain clauses
comparable with those to be found in an agreement for the establishment of an orga-
nization in the territory of a host State, such as Articles ITI and X of the 1951 Agree-
ment.

91
INTERPRETATION OF AGREEMENT (SEP. OP. AGO) 161

Section 37 of Article XII of the 1951 host agreement with Egypt and in the
corresponding provisions of the host agreements concluded with other
States accepting regional offices on their soil.

The underlying provision — that in the ILO/Switzerland Agreement —
had itself had a somewhat unusual origin. Instead of taking place, in the
usual way, after the final choice of the seat of the organization, the nego-
tiation of this agreement had, on the contrary, come first. In other words,
the legal status of the Organisation was defined by mutual agreement on
the basis of the expectation that Geneva would definitely be chosen for
that seat. The object of thus anticipating this choice was obviously to
enable the ILO administration to tell the Twenty-Ninth Session of the
Conference, which was to be held at Montreal in the summer of 1946 and to
consider constitutional questions including the location of the Organisa-
tion’s headquarters ! : (1) that the Swiss Government had indicated “that
the International Labour Office would be most welcome in Geneva at any
time”, and (2) that, in accordance with the intention it had evinced on the
same occasion, of guaranteeing, through an agreement with the Organis-
ation, “the full independence necessary for the effective discharge of its
international responsibilities” 2, the Swiss Government had in fact
already, on 11 March 1946, concluded an agreement with the ILO con-
firming this intention.

Now, as is briefly mentioned in paragraph 41 of the Advisory Opinion,
there were two conflicting approaches during the negotiations between the
two parties, who were respectively represented by two jurists, the late
lamented Wilfred Jenks and Paul Guggenheim. Seeking to protect the
agreement from any possible reconsideration by the host government and,
above all, to ensure the permanent stability of its establishment in Swit-
zerland, the Organisation proposed the insertion of a provision to the
effect that the agreement might only be revised by common accord
between the parties and that accordingly no unilateral denunciation
should be allowed. The Swiss Government, on the other hand, preferred to
keep open the possibility of such denunciation. The parties accordingly
settled on a compromise, and it is that compromise which is found
enshrined in the wording of Article 30 of the ILO/Switzerland Agree-
ment.

In the light of these facts, and given the respective standpoints of the
contracting parties, there are, I find, two interlinked conclusions which
must be drawn, namely that they were both agreed upon a power of
unilateral denunciation strictly contained within the limits of the provi-
sions of Article 30, and that the term “revision” as used in this clause was
understood in its widest connotation and thus covered in particular the

' A question that had become pressing owing to the need to amend the article of the
Constitution which provided that the ILO should be established at the seat of the
League of Nations.

? See, in connection with all this, the reports of the Conference Delegation on
Constitutional Questions on the work of its first session, held in London from 21 Jan-
uary to 15 February 1946 (Constitutional Questions, Part 1, para. 32, p. 24).

92
INTERPRETATION OF AGREEMENT (SEP. OP. AGO) 162

eventuality of the radical revision which would be entailed by a change in
the seat of the organization. Considering, therefore, that the WHO plainly
intended to follow the model so conveniently afforded by the 1946 ILO/
Switzerland Agreement when it came to conclude its own Agreement with
the same State in 1948, as also in proceeding to the conclusion of all its
other host agreements, I find it truly difficult to imagine that this formula
acquired in what, so to speak, were derivative instruments some other
meaning and scope than it possessed in the underlying model.

The reader of these conclusions will readily appreciate that I have not
been persuaded by the reasoning of those who argue that the provisions of
Section 37 in Article XII of the WHO/Egypt host agreement of 25 March
1951 must be regarded as totally irrelevant to the questions laid before the
Court in the present case.

Being /ex specialis, a treaty provision in force between two parties has
inherent priority over such rules of a general nature as may also be
applicable between them. It consequently remains my view that consid-
eration of the provision in question ought to have been given pride of place
in the process by which the Court reached its opinion in the case. At the
same time, I would not for a moment deny that it was useful, indeed
needful, to turn to general international law in order to seek in the overall
principles and rules governing the law of treaties and the law of interna-
tional organizations a confirmation of the conclusions drawn from those of
treaty-interpretation. It is moreover a fact that, in the present case, the
parties’ mutual obligations are finally expressible in the same terms, no
matter from what source derived. One could scarcely detail the obligation
of consultation laid down in the second sentence of Section 37 more
effectively in respect of the present case than has been done in para-
graph 49 and the operative part of the Advisory Opinion. Even where the
obligation of notice stated at the end of Section 37 is concerned, it must not
be forgotten that this provision is obviously a residual rule intended to
provide a fair yardstick for application solely if it proves impossible to
agree upon the “reasonable period of notice” mentioned in subparagraph
(c) of the Court’s definition of the parties’ obligations. It was from this
standpoint that I felt able to concur in the conclusions of the Court and the
Advisory Opinion in which they are set forth.

(Signed) Roberto AGo.

93
